Citation Nr: 0424278	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-23 914	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a scar of the forehead, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the chin.




ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a January 1999 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was subsequently transferred to the RO in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  A superficial scar on the veteran's forehead is slight 
and does not have any characteristics of disfigurement.  The 
scar is, however, tender.

2.  A scar on the veteran's chin is slight and does not have 
any characteristics of disfigurement.  The scar is also 
stable and nontender.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
service-connected forehead scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (as in 
effect prior to August 30, 2002, and thereafter).  

2.  The criteria for a compensable rating for a service-
connected chin scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (as in effect prior 
to August 30, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in July 2002; the rating decisions of January 1999 and 
May 2004; the statement of the case dated in June 1999; and 
the supplemental statement of the case dated in May 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  The has obtained 
a medical opinion with respect to the nature and severity of 
the veteran's scars.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in July 2002 was not given prior to the first 
agency or original jurisdiction (AOJ or RO) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and supplemental statements of the case 
were provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Disability ratings are assigned in 
accordance with the VA's Schedule for Rating Disabilities, 
and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155.  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a zero-percent 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).  The new 
rating criteria changed the basis for evaluating disfiguring 
scars, and include eight specific characteristics of 
disfigurement to be considered in evaluating disfigurement of 
the head, neck, and face.  Id.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

In the May 2004 Supplemental Statement of the Case and the 
May 2004 rating decision, the RO advised the veteran of the 
new regulations and their affect on his claims, and provided 
him with a copy of the new rating criteria.

Under the old regulations, effective prior to August 30, 
2002, scars of the head, face, or neck that constituted 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement were 
assigned a disability evaluation of 50 percent.  38 C.F.R. § 
4.118, DC 7800 (2002) (effective prior to August 30, 2002).  
Scarring that was severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles was 
evaluated as 30 percent disabling.  Id.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  Id.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective on and after August 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  38 C.F.R. § 4.118, DC 7800 (2003) (effective 
Aug. 30, 2002).  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement is 
assigned an evaluation of 50 percent.  Id.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Id.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 cm.) in width; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

In addition, pursuant to Diagnostic 7803, a 10 percent 
disability evaluation is assigned for a poorly nourished, 
superficial scar with repeated ulceration under the previous 
regulations, or for an unstable superficial scar under the 
revised regulations.  Under Diagnostic Code 7804, a 10 
percent disability evaluation is assigned for superficial 
scars that are tender and painful upon objective 
demonstration according to the previous regulations, or for a 
superficial scar which is painful upon examination, under the 
current regulations.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804 (2002 & 2003).  

Under the former and current versions of DC 7805, disability 
evaluations are assigned for scars according to the 
limitation of function of the part affected by the scar.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 & 2003).

Factual Background.  The only medical evidence of record 
during the pertinent period is an April 2004 VA scars 
examination.  At that time, the examiner noted that the 
veteran was employed as a stocker at a Wal-Mart.  In the 
past, he had worked at an animal shelter, a plastics company, 
and in the construction field.  The veteran reported that 
people sometimes asked him about his scars.  He avoided 
wearing hats over the forehead scar due to sensitivity.  The 
veteran indicated that his forehead scar was less noticeable 
when he was tan, and that he was careful when shaving over 
the chin scar.

On physical examination, the forehead scar measured 3 
centimeters by 2 millimeters.  It was described as flat, 
light, and tender.  The chin scar measured 1 centimeter by 1 
millimeter.  It was described as slightly raised, light and 
nontender.  With respect to both scars, there was no 
adherence to underlying tissue; no ulceration of the skin; no 
limitation of motion; no limitation of function.  Further, 
there was no inflammation, edema, or keloid formation.  The 
scars were characterized as "superficial."  There was no 
gross distortion or asymmetry of any feature.  Clinical 
diagnosis was of (1) scar of the right forehead with 
tenderness and (2) an asymptomatic scar of the chin.

The Board notes that color photographs were taken of the 
veteran's face at the time of the examination.  However, 
neither scar is particularly noticeable in the photographs.

Analysis.  Forehead.  In reviewing the former rating criteria 
for the veteran's forehead scar in relation to the evidence 
for consideration, the Board finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record shows that the 
veteran's scar is no more than moderately disfiguring.  
Although visible, it has been characterized as 
"superficial," with no indication that it is productive of 
a marked or unsightly deformity.  Likewise, the veteran's 
forehead scar is small, flat and light.  Accordingly, the 
veteran's symptomatology most closely approximates the 
criteria for the currently assigned 10 percent disability 
evaluation under the former Diagnostic Code 7800.

Upon reviewing the current rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
forehead scar, the Board likewise finds that the veteran's 
disability picture is most consistent with the currently 
assigned 10 percent disability evaluation and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has any of the characteristics of disfigurement 
required by the revised 38 C.F.R. § 4.118, Diagnostic Code 
7800.  In this regard, the Board notes that the veteran's 
scar is no more than an inch in length or more than one-
quarter inch in width.  Similarly, the veteran's scar does 
not adhere to underlying tissue, limit the veteran's daily 
functioning, or cause abnormal skin texture.  In fact, the 
veteran's scar is well healed, without erythema or keloid 
formation.  As such, the veteran is not entitled to a 
disability evaluation in excess of 10 percent under the 
revised provisions of Diagnostic Code 7800.

The scar is, however, tender to palpation.  Under the new 
criteria for evaluating superficial scars, a 10 percent 
rating is warranted when the scar is painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective Aug. 30, 
2002).  However, there are no higher disability evaluations 
available under either version of Diagnostic Codes 7803 and 
7805, as the veteran's forehead scar causes no limitation of 
function.

Chin.  Medical examination indicates that the scar on the 
veteran's chin is slight and not disfiguring, and that it 
does not have any of the characteristics of disfigurement 
that are listed in the new rating criteria.  Physicians have 
not found the scar to be tender or unstable.  Therefore, the 
preponderance of the evidence is against a compensable rating 
under either version of the Diagnostic Code 7800.

Likewise, there are no higher disability evaluations 
available under either version of Diagnostic Codes 7803 and 
7804, as the veteran's chin scar is not poorly nourished, 
ulcerated, unstable, tender, or painful.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803 and 7804.  

Since the preponderance of the evidence is against allowance 
of these issues, the benefit of the doubt doctrine is 
inapplicable.

Further, an extraschedular evaluation is not warranted, since 
the evidence does not show that the service-connected 
disabilities at issue here present an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  Significantly, 
the veteran's scars have not required frequent periods of 
hospitalization.  Therefore, the regular schedular standards, 
with the noncompensable evaluations currently assigned, 
adequately compensate the veteran for any adverse industrial 
impact caused by his disability.


ORDER

Entitlement to an increased (compensable) evaluation for a 
scar of the forehead, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased (compensable) evaluation for a 
scar of the chin, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



